6681859 CANADA INC. - and - ALLIANCE ATLANTIS COMMUNICATIONS INC. ARRANGEMENT AGREEMENT JANUARY 10,2007 TABLE OF CONTENTS Page ARTICLE 1 INTERPRETATION 2 1.1 Definitions 2 1.2 Interpretation Not Affected by Headings, etc. 13 1.3 Currency 13 1.4 Number, etc. 13 1.5 Statutory References 14 1.6 Date for Any Action 14 1.7 Prior Written Notices 14 1.8 Schedules 14 ARTICLE 2 THE ARRANGEMENT 15 2.1 Implementation Steps by the Corporation 15 2.2 Interim Order 15 2.3 The Arrangement 16 2.4 Circular 16 2.5 Deposit of Funds by Acquireco 16 2.6 Preparation of Filings 16 2.7 Dissenting Shareholders 18 2.8 Holdco Alternative 18 ARTICLE 3 REPRESENTATIONS AND WARRANTIES 19 3.1 Representations and Warranties of the Corporation 19 3.2 Representations and Warranties of Acquireco 28 3.3 Investigation 29 3.4 Survival 29 ARTICLE 4 REGULATORY APPROVALS 29 4.1 Applications 29 4.2 Competition Approval 30 ARTICLE 5 COVENANTS 30 5.1 Covenants of the Corporation 30 5.2 Covenants of Acquireco 39 5.3 Covenants Regarding Non-Solicitation 40 5.4 Notice by the Corporation of Superior Proposal Determination 40 5.5 Closing Matters 40 5.6 Cooperation regarding Reorganization 40 i TABLE OF CONTENTS (continued) Page ARTICLE 6 CONDITIONS 40 6.1 Mutual Conditions Precedent 40 6.2 Additional Conditions Precedent to the Obligations of Acquireco 41 6.3 Additional Conditions Precedent to the Obligations of the Corporation 42 6.4 Notice and Cure Provisions 42 6.5 Satisfaction of Conditions 43 ARTICLE 7 TERMINATION, AMENDMENT AND WAIVER 43 7.1 Termination 43 7.2 Effect of Termination 44 7.3 Expenses 45 7.4 Acquireco Termination Payment 45 7.5 Amendment 45 7.6 Waiver 45 ARTICLE 8 GENERAL 8.1 Notices 8.2 Assignment 48 8.3 Binding Effect 48 8.4 No Other Warranties 48 8.5 Separate Warranties 48 8.6 Entire Agreement 48 8.7 Remedies and Waivers 48 8.8 No Personal Liability 48 8.9 Control of Other Party’s Business 48 8.10 Indemnification 48 8.11 Further Assurances 49 8.12 Public Statements 49 8.13 Governing Law 49 8.14 Invalidity of Provisions 49 8.15 Counterparts 49 EXHIBIT 1FORM OF PLAN OF ARRANGEMENT51 SCHEDULE 1.1(A) CRTC REGULATED COMPANIES57 SCHEDULE 5.1(K) ERISA COMPLIANCE COMPANIES58 ii ARRANGEMENT AGREEMENT THIS AGREEMENT is made as ofJanuary 10, 2007 BETWEEN: 6681859 CANADA INC., a corporation existing under the laws of Canada (hereinafter referred to as “Acquireco”) - and - ALLIANCE ATLANTIS COMMUNICATIONS INC., a corporation existing under the laws of Canada (hereinafter referred to as the “Corporation”). WHEREAS Acquireco wishes to acquire all of the Shares on a fully diluted basis; WHEREAS SHS and Sumac have entered into the Voting Agreements; WHEREAS the Corporation has agreed to propose an Arrangement involving Acquireco and the Corporation; WHEREAS the Arrangement will be on the terms and conditions set forth in the Plan of Arrangement attached hereto as Exhibit 1 as it may be amended in accordance with the terms of this Agreement; WHEREAS the Board of Directors of the Corporation has determined that the consideration offered under the Arrangement for each Share is fair from a financial point of view to the Shareholders, and that it is in the best interests of the Corporation for it to enter into this Agreement, to take all reasonable actions to support and implement the Arrangement, and consequently, the Board of Directors recommends that the Shareholders vote in favour of the Special Resolution (as defined below); WHEREAS, simultaneous with the execution and delivery hereof, CanWest MediaWorks Inc., a corporation existing under the laws of Manitoba (“CanWest”), is executing and delivering a guarantee dated the date hereof (the “CanWest Guarantee”) in favor of the Corporation pursuant to which CanWest is guaranteeing certain of Acquireco’s obligations under this Agreement; and WHEREAS, simultaneous with the execution and delivery hereof, GS Capital Partners VI, L.P., a Delaware Limited Partnership (“GSCP”), GS Capital Partners VI Offshore, L.P., a Cayman Limited Partnership (“GSCPO”) and GS Capital Partners VI GmbH & CO. KG, a German Limited Partnership (“GSCPG” and, together with GSCP and GSCPO, the “GS Guarantors”, and the GS Guarantors and CanWest referred to collectively as the “Guarantors”), are executing and delivering a guarantee dated the date hereof (the “GSCP Guarantee” and, together with the CanWest Guarantee, the “Guarantees”) in favor of the 1 Corporation pursuant to which the GS Guarantors are guaranteeing certain of Acquireco’s obligations under this Agreement. NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE 1 INTERPRETATION 1.1 Definitions In this Agreement, unless there is something in the subject matter or context inconsistent therewith, the following terms shall have the following meanings, respectively: “Acquireco Disclosure Letter” means that certain letter dated as of the date hereof and delivered by Acquireco to the Corporation concurrently with the execution and delivery of this Agreement and signed by Acquireco and the Corporation; “Acquireco Termination Payment” has the meaning ascribed thereto in section 0; “Acquisition Proposal” means any merger, amalgamation, take-over bid, tender offer, arrangement, recapitalization, liquidation, dissolution or share exchange involving the Corporation or any subsidiary, any sale of assets (including shares of subsidiaries or rights or interests therein or thereto) of the Corporation or any of its subsidiaries representing 20% or more of the consolidated assets or contributing 20% or more of the consolidated revenue of the Corporation and its subsidiaries, taken as a whole (or any lease, long term supply agreement or other arrangement having the same economic effect), any sale of more than 20% of any class of equity securities of the Corporation (or rights or interests therein or thereto), or similar transactions involving the Corporation or any subsidiaries of the Corporation having the same economic effect, or a proposal or offer, or public announcement of an intention, to do any of the foregoing, directly or indirectly, or any modification or proposed modification of any of the foregoing, excluding however, the Arrangement, the Contemplated Transactions, or any transaction to which the Guarantors or Acquireco are a party; “Acquisition Proposal Assessment Period” has the meaning ascribed thereto in section 0; “affiliate” means, in respect of any Person, another Person if: (a) one of them is the subsidiary of the other; or (b) each of them is Controlled by the same Person; “Alternative Debt Financing” has the meaning ascribed thereto in section 5.2(a)(vii)(B); “Arm’s Length” has the meaning attributed thereto under the Tax Act; 2 “Arrangement” means an arrangement involving Acquireco and the Corporation pursuant to the provisions of section 192 of the CBCA on the terms and subject to the conditions set out in the Plan of Arrangement; “Articles of Arrangement” means the articles of arrangement of the Corporation in respect of the Arrangement to be filed by the Corporation with the Director on the Closing Date, in form and substance satisfactory to Acquireco and the Corporation, acting reasonably; “Board” or “Board of Directors” means the board of directors of the Corporation; “Books and Records” means all books and records of the Corporation and its subsidiaries, including financial, personnel, corporate, operations and sales books, books of account, sales and purchase records, lists of suppliers and customers, formulae, business reports, plans and projections and all other documents, surveys, plans, files, records, correspondence, and other data and information, financial or otherwise including all data and information stored on computer-related or other electronic media; “Bridge Financing” has the meaning ascribed thereto in section 0; “Broadcasting Legislation” means the Broadcasting Act (Canada), the Radiocommunication Act (Canada) and all orders, decisions, notices, policies, circulars and binding guidelines issued thereunder or pursuant thereto as now in effect and as they may be amended from time to time prior to the Effective Date; “Business Day” means any day on which commercial banks are open for business in Toronto, Ontario other than a Saturday, a Sunday or a day observed as a holiday in Toronto, Ontario under the Laws of the Province of Ontario or the federal Laws of Canada; “Canadian GAAP” has the meaning ascribed thereto in 0; “CanWest” has the meaning ascribed thereto in the recitals to this Agreement; “CanWest Guarantee” has the meaning ascribed thereto in the recitals to this Agreement; “Cash Amount” means $53.00 in cash per Share; “CBCA” means the Canada Business Corporations Act as now in effect and as it may be amended from time to time prior to the Effective Date; “Circular” means the notice of the Meeting and accompanying management information circular, including all schedules thereto, to be sent to Shareholders in connection with the Meeting; “Class A Shareholder” means a registered holder of Class A Shares; “Class A Shares” means the Class A Voting Shares in the capital of the Corporation; “Class B Shareholder” means a registered holder of Class B Shares; “Class B Shares” means the Class B Non-Voting Shares in the capital of the Corporation; 3 “Closing Date” shall be (i) the first Business Day following the earliest of (a) any Business Day during the Marketing Period as may be specified by Acquireco on no less than three Business Days’ prior notice to the Corporation, (b) the final day of the Marketing Period or (c) the date following commencement of the Marketing Period that is three Business Days following the date the Debt Financing is obtained or (ii) on such other date as Acquireco and the Corporation may agree; provided that, in each case, each of the conditions set forth in Article 6 hereof shall have been satisfied or waived on or by the Closing Date; “Commissioner” means the Commissioner of Competition appointed pursuant to the Competition Act; “Compensation Plans” means the Corporation’s Amended and Restated 1993 Employee Stock Option Plan, the Corporation’s 1998 Share Compensation Plan, as amended, the Corporation’s April 1, 2003 Performance Share Appreciation Plan, as amended, the Corporation’s March 14, 2006 Restricted Share Unit Plan, and the Corporation’s May 31, 1999 Deferred Share Unit Plan, the Motion Picture Distribution LP (“MPDLP”) March 14, 2005 Alliance Atlantis Capital Pool Plan, as amended, the MPDLP March 4, 2005 Alliance Atlantis Equity Bonus Pool Plan, as amended, the MPDLP March 4, 2005 Alliance Atlantis Consideration Pool Plan, as amended, and the MPDLP Joint Long-Term Incentive Plans (amended and restated effective September 1, 2006); “Competition Act” means the Competition Act (Canada), as now in effect and as it may be amended from time to time prior to the Effective Date; “Competition Act Clearance” means the occurrence of either of the following: (a) the issuance of an advance ruling certificate (“ARC”) by the Commissioner under section 102(1) of the Competition Act, in form and substance satisfactory to Acquireco acting reasonably, to the effect that the Commissioner is satisfied that the Commissioner would not have sufficient grounds upon which to apply to the Competition Tribunal for an order under section 92 of the Competition Act with respect to the completion of the Arrangement and which ARC shall remain in force, unamended, at the Effective Date; or (b) the applicable waiting period under section 123 of the Competition Act shall have expired or been earlier terminated or waived and the Commissioner shall have advised Acquireco in writing (which advice will not have been rescinded at the Effective Date) that the Commissioner is of the view that there are not sufficient grounds to initiate proceedings before the Competition Tribunal under the merger provisions of the Competition Act in respect of the completion of the Arrangement and such written communication does not contain any conditions, restrictions or requirements (other than the normal caveat that such proceedings may be initiated at any time up to three years after the transactions have been substantially completed) that are not satisfactory to Acquireco acting reasonably; “Competition Authorities” means the Commissioner, the United States Department of Justice and the United States Federal Trade Commission and comparable officials in other relevant jurisdictions; 4 “Competition Laws” means the Competition Act and the HSR Act and similar Laws of other relevant jurisdictions; “Competition Tribunal” means the Competition Tribunal established under the Competition Tribunal Act (Canada), as now in effect and as it may be amended from time to time prior to the Effective Date; “Confidentiality Agreements” means, together, the confidentiality agreement dated December 17, 2006 between the Corporation and CanWest, as amended by letter dated December 22, 2006 and as further amended by letter dated January 1, 2007, and the Confidentiality Agreement dated December 16, 2006 between the Corporation and GS, as amended by letter dated December 23, 2006 and as further amended by letter dated January 1, 2007; “Confidential Material Contracts” has the meaning ascribed thereto in section 0; “Contemplated Transactions” means the transactions listed in the Acquireco Disclosure Letter; “Control” means, when applied to a relationship between two Persons, that a Person (the “first Person”) is considered to control another Person (the “second Person”) if: (a) the first Person, directly or indirectly, beneficially owns or exercises control or direction over securities of the second Person carrying votes which, if exercised, would entitle the first Person to elect a majority of the directors of the second Person, unless that first Person holds the voting securities only to secure an obligation; (b) the second Person is a partnership, other than a limited partnership, and the first Person holds more than 50% of the interests of the partnership; or (c) the second Person is a limited partnership and the general partner of the limited partnership is the first Person; “Corporation Expenses” means all of the Corporation’s actual out-of-pocket expenses incurred in connection with the transactions contemplated in this Agreement, including in connection with preparing and negotiating this Agreement (including regulatory filing fees and attorneys’, accountants’, investment bankers’, experts’ and consultants’ fees and expenses), up to a limit of $15,000,000; “Corporation Information” means (i) the documents made available to Acquireco or the Guarantor Representatives on or before the date of this Agreement as described in Schedule A of the Disclosure Letter and (ii) the Filed CSA Documents; “Corporation Intellectual Property” means Intellectual Property, other than Licensed Intellectual Property, that has been developed by or for, or is being developed by or for, the Corporation or any of its subsidiaries or that is owned by the Corporation or any of its subsidiaries, in each case that is material to the conduct of the business of the Corporation and its subsidiaries, on a consolidated basis, as currently conducted; “Corporation’s Documents” has the meaning ascribed thereto in section 0; 5 “Court” means the Ontario Superior Court of Justice; “CRTC” means the Canadian Radio-television and Telecommunications Commission; “CRTC Approval” means the approval by the CRTC of (a) the Trust Arrangements and (b) the reorganization of the CRTC Regulated Companies as described in sections 8 and 16 through 20 of the Acquireco Disclosure Letter; “CRTCRegulated Companies” means those corporations and partnerships listed on Schedule 1.1(a); “CSAs” means the Canadian Securities Administrators; “Debt Commitment Letter” has the meaning ascribed thereto in section 0; “Debt Financing” has the meaning ascribed thereto in section 0; “Debt Receipt Failure” has the meaning ascribed thereto in section 0; “Depositary” means Computershare Investor Services, Inc., as depositary, or such other depositary as Acquireco and the Corporation may determine; “Director” means the Director appointed under section 260 of the CBCA; “Disclosure Letter” means that certain letter dated as of the date hereof and delivered by the Corporation to Acquireco concurrently with the execution and delivery of this Agreement and signed by the Corporation and Acquireco; “Dissent Rights” means the rights of dissent in respect of the Arrangement described in the Plan of Arrangement; “Effective Date” means the date upon which the Plan of Arrangement becomes effective as established by the date of issue shown on the certificate of arrangement issued by the Director under the CBCA; “Effective Time” means 12:01 a.m. (Toronto time) on the Effective Date; “Employee Plans” has the meaning ascribed thereto in section 0; “ERISA” means the United States Employee Retirement Income Security Act of 1974, as now in effect and as it may be amended from time to time prior to the Effective Date; “Exclusivity Agreement” means the exclusivity agreement dated as of December 23, 2006 between the Corporation, SHS and the Guarantors, as amended; “Fairness Opinion” means an opinion of RBC Dominion Securities Inc. to the Board of Directors that, as of the date of such opinion, the consideration under the Arrangement is fair from a financial point of view to the Shareholders; 6 “Filed CSA Documents” means any documents filed with the CSAs on or before December 31, 2006, that are publicly disclosed under the profiles on the SEDAR website for each of (i) the Corporation, (ii) Movie Distribution Income Fund and (iii) Score Media Inc.; “Final Order” means the order of the Court approving the Arrangement, as such order may be amended at any time prior to the Effective Date or, if appealed, then unless such appeal is withdrawn or denied, as affirmed; “Financial Statements” means the audited consolidated financial annual statements of the Corporation as at and for the period ending December 31, 2005 and the unaudited comparative consolidated interim financial statements as at and for the period ending September 30, 2006, and the notes thereto, in each case in the form in which the Corporation filed them with the CSAs; “Financing” has the meaning ascribed thereto in section 0; “Financing Agreements” has the meaning ascribed thereto in section 0; “Funding Commitment Letter” has the meaning ascribed thereto in section 0; “Governmental Entity” means any (i) multinational, federal, provincial, state, regional, municipal, local or other government, governmental or public department, central bank, court, tribunal (including the Competition Tribunal), arbitral body, commission, board, bureau or agency, domestic or foreign, including the Competition Authorities; (ii) any subdivision, agent, commission, board or authority of any of the foregoing; or (iii) any quasi-governmental or private body exercising any regulatory, expropriation or taxing authority under or for the account of any of the foregoing, including the Toronto Stock Exchange or any other stock exchange; “GS Guarantors” means GSCP, GSCPO and GSCPG; “GSCP” has the meaning ascribed thereto in the recitals to this Agreement; “GSCPG” has the meaning ascribed thereto in the recitals to this Agreement; “GSCPO” has the meaning ascribed thereto in the recitals to this Agreement; “GSCP Guarantee” has the meaning ascribed thereto in the recitals to this Agreement; “GuarantorExpenses” means all of the Guarantors’ and Acquireco’s actual out-of-pocket expenses incurred in connection with the transactions contemplated in this Agreement, including in connection with preparing and negotiating the Agreement and carrying out its due diligence of the Corporation and its subsidiaries, and their respective assets and liabilities (including in connection with each of the foregoing, regulatory filing fees and attorneys’, accountants’, investment bankers’, experts’ and consultants’ fees and expenses), up to a limit of $15,000,000; “Guarantor Representatives” has the meaning ascribed thereto in section 0; “Guarantors” has the meaning ascribed thereto in the recitals to this Agreement; “High Yield Financing” has the meaning ascribed thereto in section 0; 7 “Holdco Agreement” has the meaning ascribed thereto in section 0; “Holdco Alternative” has the meaning ascribed thereto in section 0; “Holdco Election Date” has the meaning ascribed thereto in section 0; “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (U.S.), as now in effect and as it may be amended from time to time prior to the Effective Date; “HSR Clearance” means expiration or earlier termination of the waiting period under the HSR Act; “Initial Financing” has the meaning ascribed thereto in section 0; “Intellectual Property” means any and all intellectual property and intellectual property rights including patents, copyrights, Trade-marks, and industrial designs (including registrations of and applications for all of the foregoing in any jurisdiction and renewals, divisions, extensions and reissues, where applicable, relating thereto), trade secrets, confidential information, technology and software; “Inter-Affiliate Transfer” means a transfer of shares or interest in a partnership or assets of a Person which is a subsidiary of the Corporation to the Corporation or another affiliate of the Corporation (other than an upstream affiliate of the Corporation), but specifically excluding the regulated assets of AABI; “Interim Order” means the interim order of the Court in respect of the Arrangement, as contemplated by section 0; “Investment Canada Act” means the Investment Canada Act (Canada) as now in effect and as it may be amended from time to time prior to the Effective Date; “knowledge of the Corporation” means the actual knowledge of Michael MacMillan, Phyllis Yaffe, David Lazzarato and Andrea Wood; “Laws” means all laws, statutes, rules, regulations and by-laws, official directives, orders, ordinances, judgments, promulgationsand decrees, and the terms and conditions of any grant of approval, permission, authority or licence, of any Governmental Entity or self-regulatory authority (including the Toronto Stock Exchange); “Licensed Intellectual Property” means the Intellectual Property owned by Persons other than the Corporation or any of its subsidiaries and which the Corporation or any of its subsidiaries uses, in each case, that is material to the conduct of the business of the Corporation and its subsidiaries on a consolidated basis as currently conducted; “Liens” means any hypothecs, mortgages, liens, charges, security interests, encumbrances and adverse claims; “Marketing Period” has the meaning ascribed thereto in section 5.2(a)(vii); 8 “Material Adverse Change” or “Material Adverse Effect” means any change, effect, event, development, occurrence or state of facts that is, or would reasonably be expected to be, material and adverse to the business, operations, results of operations, liabilities (including contingent liabilities), obligations (whether absolute, accrued, conditional or otherwise) capital, properties, assets or financial condition of the Corporation and its subsidiaries taken as a whole or that would materially impair the Corporation’s ability to perform its obligations under this Agreement in any material respect, other than any change, effect, event, development, occurrence or state of facts relating to (i) any change in general economic conditions in Canada or the United States or any change in Canadian or United States securities, financial, banking or currency exchange markets; (ii) any change in the trading volume or market price of the Class A Shares or the Class B Shares primarily resulting from a change, effect, event, development or occurrence excluded from the definition of Material Adverse Change under clauses (i), (iii), (iv) or (v) hereof; (iii) any change or development resulting from any act of terrorism or any outbreak of hostilities or war (or any escalation or worsening thereof) or any natural disaster; (iv) any change or development affecting the broadcasting, entertainment and motion picture distribution industries generally or the specific industries in which the Corporation and its subsidiaries operate; or (v) the announcement of the entering into of this Agreement, the Arrangement, the Contemplated Transactions or the Debt Financing; provided, however, that any such changereferred to in clause (i), (iii) or (iv) above does not primarily relate only to (or have the effect of primarily relating only to) the Corporation and its subsidiaries, taken as a whole, or disproportionately adversely affect the Corporation and its subsidiaries taken as a whole, compared to other companies of similar size operating in the industries in which the Corporation and its subsidiaries operate; “Material Contract” means any contract, agreement, commitment (other than any employment agreement or Employee Plan) or licence (other than a licence issued by the CRTC) that is material to the Corporation and its subsidiaries on a consolidated basis relating to: (i) long-term and bank indebtedness; (ii) co-ownership, joint venture, partnership or other revenue-sharing arrangements; (iii) program supply, including any agreements with respect to Licensed Intellectual Property; (iv) distribution or carriage agreements; (v) shareholder agreements, unanimous shareholder declarations or voting trust, pooling or transfer agreements; (vi) put or call agreements relating to equity securities of the Corporation, other than where such agreement forms part of an Employee Plan; (vii) Score Media Inc.; (viii) non-competition agreements or other agreements containing restrictions on the business that may be carried on by the Corporation and its subsidiaries; 9 (ix) financial risk management contracts, such as currency, commodity or interest related hedge contracts; (x) the lease for the Corporation’s head office at 121 Bloor Street East; and (xi) to the extent not included in any of clauses (i) through (x) above, any contract outside the ordinary course of business of the Corporation or its Material Subsidiaries, as the case may be; “material fact” has the meaning ascribed thereto in the Securities Act; “Material Subsidiaries” means those subsidiaries of the Corporation the business operations of which are material to the Corporation and its subsidiaries, on a consolidated basis, including those subsidiaries listed in section 0 of the Disclosure Letter; “Meeting” means the special meeting of Shareholders (including any adjournment or postponement thereof) to be called and held in accordance with the Interim Order to consider and, if deemed advisable, approve the Special Resolution; “Offering Documents” has the meaning ascribed thereto in section 0; “Options” means, collectively, the options granted to purchase Shares under the Compensation Plans which are outstanding and unexercised on the date hereof; “OSC” means the Ontario Securities Commission; “Other Competition Act Approvals” shall mean all required approvals under any Competition Law to the Arrangement (other than, in the case of the Arrangement, the HSR Clearance and Competition Act Clearance) and to the Contemplated Transactions; “Outside Date” means June 30, 2007 or such later date as may be agreed in writing between the parties subject to the right of:(a) either party to postpone the Outside Date by one period of 30 days (and not more than one period of 30 days in aggregate) if (A) the Competition Act Clearance or the HSR Clearance has not been obtained or waived, or (B) the condition in section 0 shall not have been satisfied; and (b) the right of Acquireco to postpone the Outside Date by one period of 30 days if the Required Financial Information has not been provided to Acquireco by June 30, 2007, in any such case by giving written notice to the other party to such effect no later than 5:00 p.m. (Toronto time) on the date that is five days prior to the then current Outside Date provided that in no event can the Outside Date be extended beyond July 30, 2007; “Permits” has the meaning ascribed thereto in section 0; “Person” includes any individual, firm, partnership, limited partnership, joint venture, syndicate, sole proprietorship, company or corporation with or without share capital, unincorporated association, trust, trustee, executor, administrator or other legal personal representative, or other entity however designated or constituted; “Plan of Arrangement” means, in relation to the Arrangement, the plan of arrangement in the form of Exhibit 1 as it may be amended by any amendments or variations thereto made in accordance with the provisions hereof or made at the direction of the Court in the Final Order; 10 “Proceedings” has the meaning ascribed thereto in section 0; “Purchase Rights” means purchase rights granted under the Corporation’s 1998 Share Compensation Plan; “Qualifying Holdco” has the meaning ascribed thereto in section 0; “Qualifying Holdco Shareholders” has the meaning ascribed thereto in section 0; “Receivables Financing” has the meaning ascribed thereto in section 0; “Regulatory Approvals” means, collectively, the Competition Act Clearance, the HSR Clearance, the CRTC Approval and any other approvals of Competition Authorities required in order to complete the Arrangement; “Required Financial Information” has the meaning ascribed thereto in section 0; “Rule 144A” means Rule 144A under the US Securities Act; “SEC” means the United States Securities and Exchange Commission; “Securities Act” means the Securities Act (Ontario), as now in effect and as it may be amended from time to time prior to the Effective Date; “Shareholder” means a registered holder of Shares; “Shares” means, collectively, the Class A Shares and the Class B Shares; “SHS” means Southhill Strategy Inc., a corporation existing under the laws of the Province of Ontario; “Special Resolution” means the special resolution of the Shareholders approving the Arrangement in accordance with the Interim Order; “Specified Person” has the meaning ascribed thereto in section 0; “subsidiary” means a Person that is Controlled by another Person and includes a subsidiary of that Person; “Sumac” means Sumac Corporation Limited, a corporation existing under the laws of Nova Scotia; “Superior Proposal” means a bona fide written Acquisition Proposal, whether for consideration per Share payable wholly in cash, wholly in securities or any combination of cash and securities, (i) to purchase or otherwise acquire, directly or indirectly, by means of a merger, take-over bid, amalgamation, plan of arrangement, business combination or similar transaction, all of the Shares, or all or substantially all of the assets of the Corporation and its subsidiaries, and offering or making available to all Shareholders (with no distinction between the classes) the same consideration in form and amount per Share to be purchased or otherwise acquired; (ii) for which financing is then committed at least to the extent that the financing for the transactions 11 contemplated by this Agreement is committed at the date of this Agreement; (iii) that is not subject to any due diligence and/or access condition which would allow access to the Books and Records, personnel or properties of the Corporation or its subsidiaries beyond 5:00 p.m. (Toronto time) on the fifth day after which access is first afforded to the third party making the Acquisition Proposal (provided, however, that the foregoing shall not restrict the ability of such third party to continue to review after such period information provided to it by the Corporation during such five day period); and (iv) that the Board of Directors has determined in good faith (after consultation with its financial advisors and with its outside legal counsel) is reasonably capable of completion without undue delay taking into account all legal, financial, regulatory and other aspects of such Acquisition Proposal and the party making such Acquisition Proposal and such Acquisition Proposal would, if consummated in accordance with its terms (but not assuming away any risk of non-completion), result in a transaction more favourable from a financial point of view to the Shareholders than the Arrangement (including any adjustment to the terms and conditions of the Arrangement proposed by Acquireco pursuant to section 0 of this Agreement); “Supplemental Disclosure Letter” means that certain letter dated as of the date hereof and delivered by the Corporation to Acquireco concurrently with the execution and delivery of this Agreement and signed by the Corporation and Acquireco and supplemental to the Disclosure Letter; “Tax Act” means the Income Tax Act (Canada) and regulations made thereunder, as now in effect and as they may be amended from time to time prior to the Effective Date; “Tax Returns” means all returns, reports, declarations, elections, notices, filings, information returns and statements including all amendments, schedules, attachments or supplements thereto and whether in tangible, electronic or other form, filed or required to be filed in respect of Taxes; “Taxes” means all taxes, duties, fees, premiums, assessments, imposts, levies and other charges of any kind whatsoever imposed by any Governmental Entity or payable under any Laws, together with all interest, penalties, fines, additions to tax or other additional amounts imposed in respect thereof, including those levied on, or measured by, or referred to as income, gross receipts, profits, capital, transfer, land transfer, sales, goods and services, harmonized sales, use, value-added, excise, stamp, withholding, business, franchising, property, employer health, payroll, employment, health, social services, education and social security taxes, all surtaxes, all customs duties and import and export taxes, all license, franchise and registration fees and all employment insurance, health insurance, workers’ compensation and Canada, Québec and other government pension plan premiums or contributions; “Term Loan Financing” has the meaning ascribed thereto in section 0; “Termination Payment” means $65,000,000; “Third Party Acquisition” means any of the following transactions or any agreement by the Corporation to enter into or support one of the following transactions:(i) any direct or indirect acquisition through one or more transactions of (A) all or substantially all of the assets of the Corporation and its subsidiaries taken as a whole or (B) more than 50% of the outstanding Class A Shares, (ii) any tender offer, exchange offer, take-over bid or agreement that, if consummated, would result in any Person beneficially owning more than 50% of the outstanding Class A 12 Shares, (iii) any merger, amalgamation, arrangement, consolidation or other business combination with the Corporation other than the Arrangement, or (iv) any recapitalization of the Corporation or similar transaction that, if consummated, would result in any Person beneficially owning more than 50% of the outstanding Class A Shares; “Trade-marks” means trade-marks, brand names, internet domain names, trade names, slogans, URLs, brand designs, brand graphics, logos and other indicia of origin, whether or not registered and the goodwill associated therewith; “Trust Agreement” means an agreement in form and substance acceptable to Acquireco, acting reasonably, to be entered into between Acquireco and the Trustee in order to give effect to the Trust Arrangements; “Trust Arrangements” means arrangements whereby the shares of, or partnership interests in, the CRTC Regulated Companies and/or the shares of any successor thereto or of a corporation holding CRTC Regulated Companies shall be deposited with the Trustee pursuant to the Trust Agreement pending approval by the CRTC of the acquisition of such shares and partnership interests; “Trustee” means the trustee under the Trust Agreement; “US Securities Act” means the U.S. Securities Act of 1933 and the rules and regulations promulgated thereunder, as now in effect and as may be amended from time to time prior to the Effective Date; and “Voting Agreements” means the voting agreement dated as of the date hereof between SHS, Michael MacMillan, Seaton McLean and Acquireco and the voting agreement dated as of the date hereof between Sumac, Donald K. Sobey and Acquireco, whereby each of the parties thereto other than Acquireco, agrees, subject to certain conditions, to vote its Shares in favour of the Arrangement. 1.2 Interpretation Not Affected by Headings, etc. The division of this Agreement into Articles, sections, and other portions and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation hereof. Unless otherwise indicated, all references to an “Article” or “section” followed by a number and/or a letter refer to the specified Article or section of this Agreement. The terms “this Agreement”, “hereof”, “herein” and “hereunder” and similar expressions refer to this Agreement (including the Schedules and Appendices hereto) and not to any particular Article, section or other portion hereof and include any agreement or instrument supplementary or ancillary hereto. 1.3 Currency All sums of money referred to in this Agreement are expressed in lawful money of Canada. 1.4 Number, etc. Unless the context otherwise requires, words importing the singular shall include the plural and vice versa and words importing any gender shall include all genders. 13 1.5Statutory References Any reference in this Agreement to a statute includes all regulations made thereunder, all amendments to such statute in force from time to time and any statute or regulation that supplements or supersedes such statute or regulation. 1.6 Date for Any Action In the event that any date on which any action is required to be taken hereunder by any of the parties hereto is not a Business Day, such action shall be required to be taken on the next succeeding day which is a Business Day. 1.7 Prior Written Notices Where the Agreement provides that the prior written consent of a Party is required for any action unless otherwise expressly provided for herein the response by the other Party shall not be unreasonably delayed, provided that neither party shall be deemed to be in breach for failure to provide such response nor shall any such failure be deemed to be a consent to the requested action. 1.8 Schedules The Schedules to this Agreement are an integral part of this Agreement. Schedule Description 1.1(a) CRTC Regulated Companies 5.1(k) ERISA Compliance Companies ARTICLE 2 THE ARRANGEMENT 2.1 Implementation Steps by the Corporation The Corporation covenants in favour of Acquireco that the Corporation shall: (a) as soon as reasonably practicable, apply to the Court under section 192(4) of the CBCA for the Interim Order, and thereafter proceed with and diligently pursue the obtaining of the Interim Order, in all cases acting in a manner acceptable to Acquireco, acting reasonably; (b) call and hold the Meeting as soon as practicable after the date of this Agreement, but in any event by April 30, 2007, or such other date as Acquireco and the Corporation may agree in writing, for the purpose of considering the Special Resolution (and, with the consent of Acquireco, for any other proper purpose as may be set out in the notice for such meeting); (c) except as required for quorum purposes, not adjourn (except as required by applicable Law), postpone, cancel (or propose the adjournment, postponement or 14 cancellation of) or fail to call the Meeting without the Acquireco’s written consent; (d) use commercially reasonable efforts to solicit from Shareholders proxies in favour of the Special Resolution, including, if so requested by Acquireco and at its expense, using the services of dealers and proxy solicitation services; (e) subject to obtaining the approvals required by the Interim Order, as soon as reasonably practicable after the Meeting, apply to the Court under section 192(3) of the CBCA for the Final Order, and thereafter proceed with and diligently pursue the obtaining of the Final Order, in all cases acting in a manner acceptable to Acquireco, acting reasonably; (f) subject to obtaining the Final Order and the satisfaction or waiver of the conditions contained herein in favour of each party, on the Closing Date send to the Director for endorsement and filing the Articles of Arrangement and such other documents as may be required in connection therewith under section 192(6) of the CBCA to give effect to the Arrangement; (g) instruct counsel acting for it to bring the applications referred to in sections 00 and 00 in cooperation with counsel to Acquireco; (h) permit Acquireco and its counsel to review and comment upon drafts of all material to be filed by the Corporation with the Court in connection with the Arrangement prior to the service and filing of that material and give reasonable consideration to such comments and all information regarding the Arrangement and Acquireco; the Corporation shall also provide counsel to Acquireco on a timely basis copies of any notice of appearance and evidence served on the Corporation or its counsel in respect of the application for the Final Order or any appeal therefrom and of any notice (written or oral) received by the Corporation indicating any intention to appeal the Final Order; and (i) not (i) file any material with the Court in connection with the Arrangement or serve any such material, and not agree to modify or amend materials so filed or served, or (ii) send to the Director, for endorsement and filing by the Director, the Articles of Arrangement, except in either case as contemplated hereby or with Acquireco’s prior written consent, such consent not to be unreasonably withheld or delayed. 2.2 Interim Order The notice of motion for the application referred to in section 0 shall request that the Interim Order provide: (a) for the class of Persons to whom notice is to be provided in respect of the Arrangement and the Meeting and for the manner in which such notice is to be provided; (b) that the requisite Shareholder approval for the Special Resolution shall be two-thirds of the votes cast on the Special Resolution by the Class A Shareholders and 15 the Class B Shareholders present in person or represented by proxy at the Meeting, each voting separately as a class (provided, however, that the requisite shareholder approval, and approval of any other parties, is subject to the discretion of the Court); (c) that, in all other respects, the terms, restrictions and conditions of the by-laws and articles of the Corporation, including quorum requirements and all other matters, shall apply in respect of the Meeting; (d) for the grant of the Dissent Rights; and (e) for the notice requirements with respect to the presentation of the application to the Court for the Final Order. 2.3 The Arrangement The Articles of Arrangement shall implement the Plan of Arrangement.The Articles of Arrangement shall include the form of the Plan of Arrangement attached as Exhibit 1, as amended, to include such terms and conditions as may be determined by Acquireco to be necessary or desirable provided that no such term or condition shall, except as contemplated hereby, be prejudicial to the Shareholders or other parties to be bound by the Plan of Arrangement (other than in an insignificant manner) nor be inconsistent with the provisions of this Agreement or section 0 of the Plan of Arrangement attached to this Agreement as Exhibit1. The Corporation agrees to amend the Plan of Arrangement at any time prior to the Effective Time in accordance with section 0 of this Agreement to include such other terms determined to be necessary or desirable by Acquireco, provided that the Plan of Arrangement shall not be amended in any manner which has the effect of reducing the Cash Amount or which is otherwise prejudicial to the Shareholders or other parties to be bound by the Plan of Arrangement (other than in an insignificant manner) nor is inconsistent with the provisions of this Agreement.The closing of the Arrangement will take place at the offices of McCarthy Tétrault LLP, Suite 4700, Toronto Dominion Bank Tower, Toronto, at 10:00 a.m. on the Closing Date. 2.4 Circular (a) As promptly as reasonably practicable after the execution of this Agreement, the Corporation shall prepare and complete, in consultation with Acquireco, the Circular together with any other documents required by the CBCA, the Securities Act and other applicable Laws in connection with the Meeting and the Arrangement, and the Corporation shall, as promptly as practicable after obtaining the Interim Order, cause the Circular and other documentation required in connection with the Meeting to be sent to each Shareholder and beneficial holder of Shares and filed as required by the Interim Order and applicable Laws. (b) The Corporation shall ensure that the Circular complies with all applicable Laws and, without limiting the generality of the foregoing, the Corporation shall ensure that the Circular provides Shareholders with information in sufficient detail to permit them to form a reasoned judgment concerning the matters to be placed before them at the Meeting. The Corporation covenants that the information to becontained in the Circular or any amendment thereto (including any information referred to therein or incorporated therein by reference), other than information furnished to the Corporation by Acquireco, will be complete in all material respects as at the date thereof and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements contained therein not misleading in light of the circumstances in which they are made.The Corporation shall permit Acquireco and its counsel to review and comment on drafts of the Circular and other documents referred to above in the course of its preparation and shall consider in good faith Acquireco’s comments thereon. (c) Acquireco covenants to furnish to the Corporation, on a timely basis, all information requested by the Corporation that may be required under applicable Laws to be contained in the Circular or any amendment thereto relating to Acquireco and the Guarantors, and Acquireco covenants that all such information (including any information referred to therein or incorporated therein by reference) will be complete in all material respects as at the date thereof and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements contained therein not misleading in light of the circumstances in which they are made. (d) Each of the Corporation and Acquireco shall promptly notify each other if at any time before the Effective Time it becomes aware that the Circular contains an untrue statement of a material fact or omits to state a material fact required to be stated therein or necessary to make the statements contained therein not misleading in light of the circumstances in which they are made, or that otherwise requires an amendment or supplement to the Circular, and the parties shall co-operate in the preparation of such amendment or supplement as required. 2.5 Deposit of Funds by Acquireco Acquireco shall, subject to obtaining the Final Order and the satisfaction or waiver of the other conditions precedent contained in this Agreement in its favour, on the Effective Date and at or before the time of filing with the Director of the Articles of Arrangement deposit with the Depositary immediately available funds equal to the aggregate Cash Amount payable pursuant to the Arrangement. 2.6 Preparation of Filings (a) Acquireco and the Corporation shall cooperate in: (i) the preparation of any documents reasonably deemed by Acquireco or the Corporation to be necessary to discharge their respective obligations under applicable Laws (other than the Regulatory Approvals) in connection with the Arrangement and all other matters contemplated by this Agreement; and 16 (ii) Acquireco and the Corporation shall cooperate in the taking of all such action as may be required under applicable Laws in connection with the Arrangement and all other matters contemplated by this Agreement. (b) Each of the parties shall furnish to the other party, on a timely basis, all information as may be required to effectuate the foregoing actions, and each covenants that, to its knowledge, no information so furnished by it in writing in connection with those actions or otherwise in connection with the consummation of the actions contemplated by this Agreement will contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements contained therein not misleading in light of the circumstances in which they are made (other than with respect to any information relating to and provided by the other or any third party that is not an affiliate of one of the parties). (c) Each of the Corporation and Acquireco shall promptly notify each other if at any time before the Effective Time it becomes aware that an application for any order, registration, consent, ruling, exemption, no-action letter or approval in connection with the Arrangement or this Agreement, or any other filing under applicable Laws (other than Competition Laws) contains an untrue statement of a material fact or omits to state a material fact required to be stated therein or necessary to make the statements contained therein not misleading in light of the circumstances in which they are made, or that otherwise requires an amendment or supplement to such application or filing, and the parties shall co-operate in the preparation of such amendment or supplement as required. (d) The Corporation and Acquireco shall co-operate in the preparation of presentations, if any, to investors regarding the Arrangement, and no party shall issue any press release or other public disclosure document with respect to this Agreement or the Arrangement (other than its regular interim and annual continuous disclosure documents, provided no reference is made to this Agreement or the Arrangement in such documents other than as previously disclosed) without the consent of the other party (which shall not be unreasonably withheld) and the Corporation shall not make any filing with any Governmental Entity with respect thereto (other than the Competition Authorities and the Corporation’s regular interim and annual continuous disclosure documents) without the consent of Acquireco (which shall not be unreasonably withheld) and Acquireco shall not make any filing with any Governmental Entity (other than the Competition Authorities) in connection with the Arrangement without the consent of the Corporation (which shall not be unreasonably withheld); provided, however, that the foregoing shall be subject to each party’s overriding obligation to make any disclosure or filing required under applicable Laws, and the party making such disclosure shall use all commercially reasonable efforts to give prior oral or written notice to each other party and reasonable opportunity to review or comment on the disclosure or filing, and if such prior notice is not possible, to give such notice immediately following the making of such disclosure or filing.This clause 2.6(d) shall not apply to Movie Distribution Income Fund, Motion Picture Distribution Inc. or Motion Picture Distribution LP. 17 2.7 Dissenting Shareholders The Corporation shall give Acquireco prompt notice of any written notice of a dissent, withdrawal of such notice, and any other letters, notices or instruments received by the Corporation in respect of the Dissent Rights. The Corporation shall not settle any claim by any present, former or purported holder of any of its securities in connection with the transactions contemplated by this Agreement, including the Arrangement, without the prior written consent of Acquireco. 2.8 Holdco Alternative (a) Subject to receipt of all required regulatory approvals, Acquireco will permit Persons (“Qualifying Holdco Shareholders”) who are, (a) resident in Canada for purposes of the Tax Act (including a partnership if all of the members of the partnership are resident in Canada), and (b) registered and beneficial owners of Shares (directly or indirectly through a Qualifying Holdco) as of the date of this Agreement, and (c) shareholders of a corporation that meets the conditions described below in this section 0 (a “Qualifying Holdco”) to elect in respect of such Shares (or Shares held by such Qualifying Holdco), by notice in writing provided to Acquireco (or the Depositary) not later than 5:00 p.m. (Toronto time) on the 10thBusiness Day prior to the Effective Date (the “Holdco Election Date”), to sell such Shares through a Qualifying Holdco (the “Holdco Alternative”) provided that: (i) such Qualifying Holdco was incorporated under the CBCA not earlier than a date acceptable to Acquireco or will be continued under the CBCA; (ii) such Qualifying Holdco is a single purpose corporation that has not carried on any business, has no employees and has not held and does not hold any assets other than Shares and a nominal amount of cash; (iii) at the Effective Time, such Qualifying Holdco has no liabilities or obligations of any kind whatever (except to Acquireco and the Corporation under the terms of the Holdco Alternative and the Voting Agreements); (iv) such Qualifying Holdco shall have been the sole legal and beneficial owner of such Shares since February 15, 2007, or such later date as Acquireco may determine in its sole discretion; (v) at all times such Qualifying Holdco is a resident of Canada for the purposes of the Tax Act and is not a resident of the United States and has no taxable presence in the United States; (vi) all Qualifying Holdco Shareholders will be required to employ the same form of Holdco Alternative, which shall be a Holdco acquisition model; (vii) such Holdco Alternative will be completed in accordance with applicable Laws (including securities Laws) at or prior to the Effective Time; 18 (viii) the Qualifying Holdco Shareholder and, if applicable, its shareholder and/or the ultimate principal investor of the Qualifying Holdco Shareholder will be required to provide a comprehensive indemnity in favour of Acquireco and the Corporation, on terms satisfactory to Acquireco, acting reasonably, in respect of (A) any liabilities of such Qualifying Holdco relating to any matter occurring on or before the Effective Time, and (B) any breach by the Qualifying Holdco Shareholder, and where applicable, its shareholder and/or the ultimate principal investor of the Qualifying Holdco Shareholder, of any representation, warranty, obligation or covenant of the Qualifying Holdco Shareholder, its shareholder and/or the ultimate principal investor of such Qualifying Holdco Shareholder, as the case may be, to Acquireco and the Corporation.For greater certainty, the term “liabilities” for purposes of this subsection 0 shall include any and all claims, demands, proceedings, losses, damages, liabilities, deficiencies, costs and expenses (including legal and other professional fees), interest, penalties and Taxes suffered or incurred by Acquireco, the Corporation and such Qualifying Holdco, as applicable; (ix) the entering into or implementation of the Holdco Alternative will not result in any delay in completing any other transaction contemplated by this Agreement; (x) the Qualifying Holdco Shareholder will be required to pay all of the reasonable out-of-pocket expenses incurred by Acquireco, such Qualifying Holdco and the Corporation in connection with the Holdco Alternative, including any reasonable costs associated with any due diligence conducted by Acquireco; (xi) access to the books and records of such Qualifying Holdco shall have been provided on or before 15 Business Days prior to the Effective Time and Acquireco and its counsel shall have completed their due diligence regarding the business and affairs of such Qualifying Holdco; and (xii) the terms and conditions of such Holdco Alternative must be satisfactory to Acquireco and the Corporation, acting reasonably, and must include representations and warranties which are satisfactory to Acquireco, acting reasonably. (b) Any Qualifying Holdco Shareholder who elects the Holdco Alternative will be required to make full disclosure to Acquireco of all transactions involved in such Holdco Alternative.In the event that the terms and conditions of such Holdco Alternative or any transactions involved in the Holdco Alternative are not satisfactory to Acquireco, acting reasonably, or the CSAs, Acquireco will use its commercially reasonable efforts, for a period not to exceed 15 Business Days, to assist the Corporation in structuring an alternative transaction in a manner satisfactory to Acquireco, acting reasonably.In the event that the terms and conditions of or the transactions involved in such Holdco Alternative are not satisfactory to Acquireco, acting reasonably, and no alternative transactionsatisfactory to Acquireco, acting reasonably, can be agreed upon despite Acquireco having used its commercially reasonable efforts, no Holdco Alternative shall be offered and the other transactions contemplated by this Agreement shall be completed subject to the other terms and conditions hereof. (c) Each Qualifying Holdco Shareholder that has elected the Holdco Alternative will be required to enter into a share purchase agreement (the “Holdco Agreement”) providing for the acquisition of all issued and outstanding shares of the Qualifying Holdco in a form consistent with the foregoing.Failure of any Qualifying Holdco Shareholder to properly elect the Holdco Alternative on or prior to the Holdco Election Date or failure of any Qualifying Holdco Shareholder to properly enter into a Holdco Agreement will disentitle such Qualifying Holdco Shareholder from the Holdco Alternative. ARTICLE 3 REPRESENTATIONS AND WARRANTIES 3.1 Representations and Warranties of the Corporation The Corporation represents and warrants to and in favour of Acquireco as follows and acknowledges that Acquireco is relying upon such representations and warranties in connection with entering into this Agreement and completing the Arrangement: (a) Organization. (i) The Corporation and each of its Material Subsidiaries has been duly incorporated under the Laws of its jurisdiction of incorporation, is validly existing and has full corporate power and capacity to own or lease its properties and assets and conduct its business as currently owned and conducted.The Corporation has disclosed in section 000 of the Disclosure Letter the names and jurisdictions of incorporation of each of its Material Subsidiaries. (ii) All the outstanding shares in the capital of each Material Subsidiary have been validly issued and are fully paid and non-assessable and, except as set forth in section 000 of the Disclosure Letter, are as of the date of this Agreement owned by the Corporation, by another subsidiary of the Corporation or by the Corporation and another subsidiary, free and clear of all Liens. Except for its interests in its subsidiaries and except for the ownership interests set forth in section 000 of the Disclosure Letter and ownership of interests in entities, the ownership of which is not material to the Corporation, the Corporation does not as of the date of this Agreement own, directly or indirectly, any shares, capital stock, membership interest, partnership interest, joint venture interest or other equity interest in any Person. 19 (b) Articles of Incorporation and Bylaws.The Corporation Information contains a complete and correct copy of the Articles of Incorporation and Bylaws or equivalent organizational documents, each as amended to the date of this Agreement, of the Corporation and each of its Material Subsidiaries. (c) Capitalization. (i) The authorized capital of the Corporation consists of an unlimited number of Class A Shares and Class B Shares. As at December 31, 2006, there were 1,005,438 Class A Shares and 40,145,955 Class B Shares issued and outstanding, and Options to acquire 1,780,450 Class B Shares, Purchase Rights to acquire 6,689 Class B Shares (3,185 of which Class B Shares are issued and outstanding), restricted stock units in respect of 60,025 Class B Shares and, other than as disclosed in section 00 of the Disclosure Letter, deferred stock units in respect of 148,577 Class B Shares have been granted and are outstanding.Except for such Options, Purchase Rights, restricted stock units and deferred stock units, the rights of the Class A Shareholders to convert their shares into Class B Shares and the rights of the Class B Shareholders to convert their shares into Class A Shares, in each case in accordance with their terms, there are no agreements, options, rights, warrants, rights of conversion or other rights pursuant to which the Corporation or any of its subsidiaries is, or may become, obligated to issue any shares or any securities convertible or exchangeable, directly or indirectly, into any shares of the Corporation or any of its subsidiaries.All of the outstanding Shares in the capital of the Corporation are validly issued, fully paid and non-assessable and have been issued in compliance with all applicable Laws. (ii) There are no bonds, debentures, notes or other indebtedness of the Corporation having the right to vote (or convertible into, or exchangeable for, securities having the right to vote) on the Arrangement or on any other matters on which Shareholders may vote. (d) Authority and No Violation. (i) The Corporation has the requisite corporate power and capacity to execute and deliver this Agreement and to perform its obligations hereunder and to complete the Arrangement. The execution, delivery and performance of this Agreement by the Corporation and the completion of the Arrangement by the Corporation have been duly authorized by its Board of Directors and no other corporate proceedings on its part are necessary to authorize the execution, delivery and performance of this Agreement or the completion of the Arrangement by the Corporation other than the approval of the Circular by the Board of Directors and the calling of the Meeting and the receipt of approval of the Shareholders required by the Interim Order and the approval of the Court. 20 (ii) This Agreement has been duly executed and delivered by the Corporation and constitutes its legal, valid and binding obligation, enforceable against it in accordance with its terms, subject to bankruptcy, insolvency and other Laws affecting creditors’ rights generally and to general principles of equity. (iii) The Board of Directors has (i) received an oral Fairness Opinion (to be followed by a written Fairness Opinion); and (ii) after receiving the recommendation of a special committee of directors formed for the purpose of, among other things, considering this Agreement and the Arrangement and after consultation with its financial and outside legal advisors (A) determined unanimously (except for directors abstaining because of conflict of interests) that the consideration offered under the Arrangement for each Share is fair from a financial point of view to the Shareholders and that the entering into of this Agreement and the completion of the Arrangement are in the best interests of the Corporation; and (B) determined unanimously (except for directors abstaining because of conflict of interests) to recommend that the holders of the Shares vote in favour of the Arrangement.As of the date hereof, all of the Directors have advised that they intend to vote all Shares held by them in favour of the Special Resolution and the Circular will so state. (iv) The execution and delivery of this Agreement by the Corporation do not, and the consummation of the Arrangement and the performance of this Agreement by the Corporation will not: (A) conflict with or violate the Articles of Incorporation or Bylaws or equivalent organizational documents of the Corporation or any of its subsidiaries; (B) assuming that all consents, approvals, authorizations and other actions described in section 000 have been obtained and that all filings and obligations described in section 000 have been made, conflict with or violate any Law applicable to the Corporation or any of its subsidiaries or by which any property or asset of the Corporation or any of its subsidiaries is bound; or (C) except as set forth in section 000 of the Disclosure Letter, result in any breach of, or constitute a default (or an event which, with notice or lapse of time or both, would become a default) under, or give to others any right of termination, amendment, acceleration or cancellation of, or create, give rise to or change any rights or obligations of any Person under, or result in the creation of a Lien on any property or asset of the Corporation or any of its subsidiaries pursuant to any note, bond, mortgage, indenture, contract, agreement, lease, license, permit, franchise or other instrument or obligation to which the Corporation or any of its Material Subsidiaries is a party or by which the Corporation or anyof its Material Subsidiaries or any property or asset of the Corporation or any of its Material Subsidiaries is bound; except, with respect to clauses (B) and (C), for any such events or occurrences that could not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect or materially impair the ability of the Corporation to complete the Arrangement. (v) Except as set out in section 00 of the Disclosure Letter, no consent, approval, license, permit, order or authorization of, or registration, declaration or filing with, or permit from, any Governmental Entity is required to be obtained or made by or with respect to the Corporation or any of its subsidiaries in connection with the execution, delivery and performance of this Agreement or the consummation of the Arrangement, other than: (A) the Interim Order and the Final Order and any approvals required thereby; (B) filings with the Director under the CBCA, with the Toronto Stock Exchange and under provincial securities legislation; (C) the Regulatory Approvals relating to the Corporation; and (D) those, which if not obtained, could not individually or in the aggregate be reasonably expected to be material to the Corporation. (e) Compliance with Law. (i) The Corporation and each of its Material Subsidiaries is duly qualified to carry on business in each jurisdiction in which the character of its properties and assets, owned or leased, or the nature of its business makes such qualification necessary, except where the failure to be so qualified could not reasonably be expected to have a Material Adverse Effect. The Corporation and each of its Material Subsidiaries is in possession of all franchises, grants, authorizations, licenses, permits, easements, variances, exceptions, consents, certificates, approvals and orders of any Governmental Entity necessary for each of the Corporation or any of its Material Subsidiaries to own, lease and operate its properties and assets and to carry on its business as it is now being conducted (the “Permits”), except where the failure to have any of the Permits have not had and could not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect. Each of the Corporation and each Material Subsidiary is in compliance with such Permits, except where the failure to be in compliance have not had and could not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect. No suspension or cancellation of any of the Permits is pending or, to the knowledge of the Corporation, threatened, except where the suspension orcancellation of any of the Permits have not had and could not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect. (ii) Except as disclosed in section 00 of the Disclosure Letter, neither the Corporation nor any of its Material Subsidiaries is in conflict with, or in default, breach or violation of: (A) any Law applicable to the Corporation or any of its Material Subsidiaries or by which any property or asset of the Corporation or any of its Material Subsidiaries is bound; or (B) any note, bond, mortgage, indenture, contract, agreement, lease, license, Permit, franchise or other instrument or obligation to which the Corporation or any of its Material Subsidiaries is a party or by which the Corporation or any of its Material Subsidiaries or any property or asset of the Corporation or any of its Material Subsidiaries is bound; except, with respect to clauses (A) and (B), for any such conflicts, defaults, breaches or violations that have not had and could not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect. (iii) Each of the Corporation and its Material Subsidiaries is conducting its business in compliance with all applicable Laws, except where the failure to do so could not reasonably be expected to have a Material Adverse Effect. (f) Absence of Certain Changes or Events. Except as disclosed in section 00 of the Disclosure Letter or the Filed CSA Documents, since December 31, 2005 there has not been any Material Adverse Change. During the period since December 31, 2005 through the date of this Agreement, except as set forth in section 00 of the Disclosure Letter: (i) the Corporation and its Material Subsidiaries have conducted their businesses only in the ordinary course consistent with past practice; (ii) there has not been any material damage, destruction or other casualty loss with respect to any material asset owned, leased or otherwise used by the Corporation or any of its Material Subsidiaries, whether or not covered by insurance; and (iii) except as disclosed in the Corporation’s Documents, neither the Corporation nor any of its Material Subsidiaries has taken any action that, if taken after the date of this Agreement, would be prohibited by or constitute a breach or violation of any of the covenants set forth in section 0, 0, 0,
